DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/12/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed on 07/12/2021 have been fully considered but they are not persuasive.
In page 13, the applicant argues that “Claim 6 recites the features "wherein causing the display of the first video content item comprises reducing an original color cycle rate of the first video content item to be slower than an expected video recording device frame capture rate." In rejecting claim 6 the Office acknowledges that Ramasubramonian and Oh '561 fail to disclose such features and, instead, relies on paragraphs [0484], [0494], and [0512]-[0516] of Oh '576 to show such features. (Action pp. 14-15). As noted above, Oh '576 describes converting video data from HFR to SFR or a legacy frame rate and, further, that "[t]his video data may be video data converted 
In response, the examiner respectfully disagrees. Oh et al. ‘576 teaches fig. 34, 37, paragraph 0484 teaches information about high frame rate to convert into different rate. Paragraph 0494 teaches original frame rate interpret as frame capture rate. Paragraph 0512-0516 teaches conversion based on the information. Herein, an original color cycle consider as output video (after conversion). 
Applicant’s arguments with respect to claim(s) 1, 3, 9, 11, 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0339418 by Ramasubramonian et al. in view of US 2017/0048561 by Oh et al. and US 2010/0259474 by Hildreth.

Regarding claim 1, Ramasubramonian et al. discloses a method comprising: 
identifying metadata associated with a plurality of video content items, wherein the metadata indicates: 
that a first video content item is to be displayed using a color-cycled mode captured by a video recording device (paragraph 0084 teaches “A video bitstream can also include Supplemental Enhancement Information (SEI) messages.  For example, an SEI NAL unit can be part of the video bitstream.  In some cases, an SEI message can contain information that is not needed by the decoding process.  For example, the information in an SEI message may not be essential for the decoder to decode the video pictures of the bitstream, but the decoder can be use the information to improve the display or processing of the pictures (e.g., the decoded output).  The information in an SEI message can be embedded metadata.  In one illustrative example, the information in an SEI message could be used by decoder-side entities to improve the viewability of the content.  In some instances, certain application standards may mandate the presence of such SEI messages in the bitstream so that the improvement in quality can be brought to all devices that conform to the application standard (e.g., the carriage of the frame-packing SEI message for frame-compatible plano-stereoscopic 3DTV video format, where the SEI message is carried for every frame of the video, handling of a recovery point SEI message, use of pan-scan scan rectangle SEI message in DVB, in addition to many other examples).”, 0099-0100, 0191, 0193, 0195); 
based on the metadata: 
causing display of the first video content item using the color-cycled mode (in addition to discussion above, paragraph 0101-0104, 0122-0128 teaches “In some examples, the content color volume information in the content color volume message can specify (e.g., using a syntax element) that a subset of syntax elements used to derive the content color volume may be present in the content color volume message (e.g., the content color volume SEI message).  In some examples, some values of the syntax element are used to indicate that a subset of the syntax elements used to derive the content color volume may be signalled.  In such examples, other values of the syntax element are used to indicate that a subset of the syntax elements used to derive the content color volume may not be signalled. In some examples, the content color volume information in the content color volume message can include a syntax element indicating a number of implicit content color volume representations that are signalled in the content color volume message (e.g., the content color volume SEI message).  In some examples, implicit volume representations can include one or more of color primaries associated with the color gamut of the content (e.g., color gamut that encloses one, some, or all the colors of the content) and a minimum and maximum values of each of the primaries or color components.  In some examples, the content color volume message can signal a syntax element that specifies the color space in which an implicit content color volume representation is indicated. In some examples, the content color volume message can signal a syntax element indicating a number of explicit content color volume representations that are signalled in the content color volume message (e.g., the content color volume SEI message).  In some examples, explicit volume representations can include one or more of indications that specify ranges in one (or more) color component, and one or more coordinates of the second and third component that are used to specify a cross-section of the color volume of the content associated with one or more ranges or one or more values of the first component.  In some examples, the content color volume message can signal a syntax element that specifies the color space in which an explicit content color volume representation is indicated.” Ramasubramonian et al. discloses a video bitstream that include Supplemental Enhancement Information (SEI) messages.  For example, an SEI NAL unit can be part of the video bitstream.  In some cases, an SEI message can contain information that is not needed by the decoding process.  For example, the information in an SEI message may not be essential for the decoder to decode the video pictures of the bitstream, but the decoder can be use the information to improve the display or processing of the pictures (e.g., the decoded output).  The information in an SEI message can be embedded metadata. fig. 1, paragraph 0106-0107).
Ramasubramonian et al. fails to disclose wherein the metadata indicates: that a first video content item is to be displayed using a color –cycled mode in which at least one primary color, of a plurality of primary colors, is omitted from a frame; and that a second video content item is to be displayed without using the color-cycled mode;
	Oh et al. discloses wherein the metadata indicates: that a first video content item is to be displayed using a color-cycled mode; and that a second video content item is to be displayed without using the color-cycled mode (fig. 8, paragraph 0120 teaches “The RGBW_primary_flag field may indicate a method for expressing an arbitrary color gamut.  If the color gamut is indicated based on three arbitrary primary colors (RGB), this field may be set to `1`.  If the color gamut is indicated based on the remaining values other than RGB values, this field may be set to zero `0`” Herein, Oh et al. teaches wherein the metadata indicates: that a first video content item is to be displayed using a color-cycled mode (field set to ‘1’); and that a second video content item is to be displayed without using the color-cycled mode (field set to ‘0’));
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include the metadata indicates: that a first video content item is to be displayed using a color-cycled mode; and that a second video content item is to be displayed without using the color-cycled mode, as taught by Oh et al. into the system of Ramasubramonjan et al., because such incorporation would allow more options during display, thus increase user accessibility of the system.
	Ramasubramonian et al. and Oh et al. fail to disclose a first video content item is to be displayed using a color –cycled mode in which at least one primary color, of a plurality of primary colors, is omitted from a frame.
Hilderth discloses disclose a first video content item is to be displayed using a color –cycled mode in which at least one primary color, of a plurality of primary colors, is omitted from a frame (paragraph 0059-0060)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include omit frame, as taught by Hilderth into the system of Ramasubramonian et al. and Oh et al., because 

Regarding claim 23, Oh et al. discloses the method wherein the metadata indicates at least one time period associated with the first video content item, and wherein causing the display of the first video content item is based on determining that a current time falls within the at least one time period (fig. 21, paragraph 0204 teaches “The EIT field according to one embodiment may include a table_id field, a section_syntax_indicator field, a section_length field, a service_id field, a version_number field, a current_next_indicator field, a section_number field, a last_section_number field, a transport_stream_id field, an original_network_id field, a segment_last_section_number field, a last_table_id field, an event_id field, a start_time field, a duration field, a running_status field, a free_CA_mode field, a descriptors_loop_length field, a descriptor( ) field, and/or a CRC_32 field.”, paragraph 0218, 0219).

Regarding claim 24, Oh et al. discloses the method wherein the metadata further indicates a second time period during which the first video content item is permitted to be displayed without using the color-cycled mode(fig. 21, paragraph 0204 teaches “The EIT field according to one embodiment may include a table_id field, a section_syntax_indicator field, a section_length field, a service_id field, a version_number field, a current_next_indicator field, a section_number field, a last_section_number field, a transport_stream_id field, an original_network_id field, a segment_last_section_number field, a last_table_id field, an event_id field, a start_time field, a duration field, a running_status field, a free_CA_mode field, a descriptors_loop_length field, a descriptor( ) field, and/or a CRC_32 field.”, paragraph 0218, 0219).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0339418 by Ramasubramonian et al. and US 2017/0048561 by Oh et al., US 2010/0259474 by Hildreth in view of US 2017/0171576 by Oh et al. (herein, Oh et al. ‘576), and US 2018/0053284 by Rodriguez et al.

Regarding claim 3, Ramasubramonian et al. discloses the method causing display of the first video content item using the color-cycled mode (as discussed above), Oh et al. discloses that a first video content item is to be displayed using a color –cycled mode; and that a second video content item is to be displayed without using the color-cycled mode (as discussed above), Hilderth discloses disclose a first video content item is to be displayed using a color –cycled mode in which at least one primary color, of a plurality of primary colors, is omitted from a frame (paragraph 0059-0060), but fails to disclose the method wherein the color-cycled mode comprising: a color-cycle rate that is different from an expected video recording device frame capture rate, and wherein the color-cycle rate indicates a rate at which a color frame is repeated during output of the plurality of frames.
	Oh et al. ‘576 teaches the method wherein the color-cycled mode comprising: a color-cycle rate that is different from an expected video recording device 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include the method wherein the color-cycled mode comprising: a color-cycle rate that is different from an expected video recording device frame capture rate, as taught by Oh et al. ‘576 into the system of Ramasubramonjan et al., Oh et al., Hilderth, because such incorporation would allow more options to a viewer during display, thus increase user accessibility of the system.
	Ramasubramonian et al., Oh et al., Hilderth, Oh et al. ‘576 fail to disclose wherein the color-cycle rate indicates a rate at which a color frame is repeated during output of the plurality of frames.
	Rodriguez et al. wherein the color-cycle rate indicates a rate at which a color frame is repeated during output of the plurality of frames (paragraph 00236 teaches “In some embodiments, one or more of the red, green, and blue components may be repeated within a frame several times”)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include the color-cycle rate indicates a rate at which a color frame is repeated during output of the plurality of frames, as taught by Rodriguez et al. into the system of Ramasubramonjan .

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0339418 by Ramasubramonian et al., US 2017/0048561 by Oh et al., US 2010/0259474 by Hildreth in view of US 2017/0171576 by Oh et al. (herein, Oh et al. ‘576)
Regarding claim 6, Ramasubramonian et al. discloses the method causing display of the first video content item using the color-cycled mode (as discussed above), Oh et al. discloses that a first video content item is to be displayed using a color –cycled mode; and that a second video content item is to be displayed without using the color-cycled mode (as discussed above), Hilderth discloses disclose a first video content item is to be displayed using a color –cycled mode in which at least one primary color, of a plurality of primary colors, is omitted from a frame (paragraph 0059-0060), but fails to disclose the method wherein causing the display of the first video content item comprises reducing an original color cycle rate of the first video content item to be slower than an expected video recording device frame capture rate
	Oh et al. ‘576 teaches the method wherein converting the first video content item into color-cycled content comprises reducing an original color cycle rate of the first video content item to be slower than an expected video recording device frame capture rate (fig. 34, 37, paragraph 0484 teaches information about high frame rate to convert into different rate. Paragraph 0494 teaches original frame rate interpret as frame capture rate. Paragraph 0512-0516 teaches conversion based on the information).
.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0339418 by Ramasubramonian et al. and US 2017/0048561 by Oh et al., US 2010/0259474 by Hildreth in view of US 2018/0053284 by Rodriguez et al.

Regarding claim 9, Ramasubramonian et al. discloses the color-cycled content, Oh et al. discloses wherein the metadata indicates: that a first video content item is to be displayed using a color-cycled mode; and that a second video content item is to be displayed without using the color-cycled mode, Hilderth discloses disclose a first video content item is to be displayed using a color –cycled mode in which at least one primary color, of a plurality of primary colors, is omitted from a frame (paragraph 0059-0060), but fail to disclose the method wherein in the color-cycled mode, a time period between frames of a first primary color is longer than a time period between consecutive frames in the first video content item.
Rodriguez et al. wherein in the color-cycle rate indicates a rate at which a color frame is repeated during output of the plurality of frames (in addition to discussion If the display controller determines that the area of the display which should be refreshed is becoming smaller over time, then the display controller may increase the video frame rate because less time will be needed to draw each frame of AR imagery.  Alternatively, if the display controller determines that the area of the display which should be refreshed is becoming larger over time, then it can decrease the video frame rate to allow sufficient time to draw each frame of the AR imagery.  The change in the video frame rate may be inversely proportional to the fraction of the display that needs to be filled with imagery.  For example, the display controller can increase the frame rate by 10 times if only one tenth of the display needs to be filled.”, paragraph 00236 teaches “In some embodiments, one or more of the red, green, and blue components may be repeated within a frame several times”)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability include the color-cycle rate indicates a rate at which a color frame is repeated during output of the plurality of frames, as taught by Rodriguez et al. into the system of Ramasubramonian et al., Oh et al., and Hildreth, because such incorporation would allow more options during display, thus increase user accessibility of the system.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0339418 by Ramasubramonian et al. and US 2017/0048561 by Oh et al., US 2010/0259474 by Hildreth in view of US 2017/0171576 by Oh et al. (herein, Oh et al. ‘576).
Regarding claim 10, Ramasubramonian et al. discloses the method causing display of the first video content item using the color-cycled mode (as discussed above), Oh et al. discloses that a first video content item is to be displayed using a color –cycled mode; and that a second video content item is to be displayed without using the color-cycled mode (as discussed above), Hilderth discloses disclose a first video content item is to be displayed using a color –cycled mode in which at least one primary color, of a plurality of primary colors, is omitted from a frame (paragraph 0059-0060), but fails to disclose the method further comprising determining a color cycle rate of the color-cycled mode, based on an expected video recording device frame capture rate.
	Oh et al. ‘576 discloses the method further comprising determining a color cycle rate of the color-cycled mode, based on an expected video recording device frame capture rate (fig. 34, 37, paragraph 0484 teaches information about high frame rate to convert into different rate. Paragraph 0494 teaches original frame rate interpret as frame capture rate. Paragraph 0512-0516 teaches conversion based on the information).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include determining a color cycle rate of the color-cycled mode, based on an expected video recording device frame capture rate, as taught by Oh et al. ‘576 into the system of Ramasubramonjan et al., Oh et al., Hildreth because such incorporation would allow more options to a viewer during display, thus increase user accessibility of the system.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0339418 by Ramasubramonian et al., US 2017/0048561 by Oh et al., US 2010/0259474 by Hildreth and US 2017/0171576 by Oh et al. (herein, Oh et al. ‘576) in view of US 2006/0012598 by Tsao.
Regarding claim 7, Ramasubramonian et al. discloses display of the color-cycled content, Oh et al. discloses wherein the metadata indicates: that a first video content item is to be displayed using a color-cycled mode; and that a second video content item is to be displayed without using the color-cycled mode, Hilderth discloses disclose a first video content item is to be displayed using a color –cycled mode in which at least one primary color, of a plurality of primary colors, is omitted from a frame (paragraph 0059-0060), Oh et al. ‘576 teaches the method wherein converting the first video content item into color-cycled content comprises reducing an original color cycle rate of the first video content item to be slower than an expected video recording device frame capture rate, but fails to disclose the method wherein causing display of the color-cycled content comprises sending, to a display device, the color-cycled content, wherein one or more frames of the color-cycled content comprises blank data in place of at least one of first primary color information, second primary color information, or third primary color information.
Tsao discloses the method wherein causing display of the color-cycled content comprises sending, to a display device, the color-cycled content, wherein one or more frames of the color-cycled content comprises blank data in place of at least one of first primary color information, second primary color information, or third primary color information (Abstract, paragraph 0023, 0042-049)
.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0339418 by Ramasubramonian et al., US 2017/0048561 by Oh et al., US 2010/0259474 by Hildreth in view of US 2018/0359420 by Kuchnio et al.
Regarding claim 8, Ramasubramonian et al. discloses display of the color-cycled content, Oh et al. discloses wherein the metadata indicates: that a first video content item is to be displayed using a color-cycled mode; and that a second video content item is to be displayed without using the color-cycled mode, Hildreth discloses the method wherein converting the first video content item into color-cycled content comprises: for a first frame of the first video content item, discarding second primary color information and third primary color information to yield a color-cycled content frame of the first primary color; for a second frame of the first video content item, discarding first primary color information and third primary color information to yield a color-cycled content frame of the second primary color; and for a third frame of the first video content item, 
Kuchnio et al. discloses for a fourth frame of the first video content item, adjusting first primary color information, second primary color information, and third primary color information to yield a grayscale color-cycled content frame (paragraph 0046)
It would have been obvious to one of ordinary skill in the art at the time theinvention was made to incorporate the ability include blank data, as taught by Kuchnio et al. into the system of Ramasubramonian et al., Oh et al., Hildreth, because such incorporation would allow more options during display, thus increase user accessibility of the system.

Claims 11, 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0339418 by Ramasubramonian et al. in view of US 2017/0171576 by Oh et al. (herein, Oh et al. ‘576) and US 2018/0053284 by Rodriguez et al.

Regarding claim 11, Ramasubramonian et al. discloses a system comprising: 
a server (paragraph 0067); and 
a computing device (fig. 1); 
wherein the server is configured to: 
generate, based on determining that a first video content item is associated with a video capture interference mode, video metadata (in addition to discussion above, (paragraph 0084 teaches “A video bitstream can also include Supplemental Enhancement Information (SEI) messages.  For example, an SEI NAL unit can be part of the video bitstream.  In some cases, an SEI message can contain information that is not needed by the decoding process.  For example, the information in an SEI message may not be essential for the decoder to decode the video pictures of the bitstream, but the decoder can be use the information to improve the display or processing of the pictures (e.g., the decoded output).  The information in an SEI message can be embedded metadata.  In one illustrative example, the information in an SEI message could be used by decoder-side entities to improve the viewability of the content.  In some instances, certain application standards may mandate the presence of such SEI messages in the bitstream so that the improvement in quality can be brought to all devices that conform to the application standard (e.g., the carriage of the frame-packing SEI message for frame-compatible plano-stereoscopic 3DTV video format, where the SEI message is carried for every frame of the video, handling of a recovery point SEI message, use of pan-scan scan rectangle SEI message in DVB, in addition to many other examples).
send the video metadata to a computing device (in addition to discussion above, fig. 1, paragraph 0106-0107); and 
wherein the computing device is configured to:
convert, based on the metadata received from the server, the first video content item into color-cycled content (in addition to discussion above, paragraph 0101-0104, 0122-0128 teaches “In some examples, the content color volume information in the content color volume message can specify (e.g., using a syntax element) that a subset of syntax elements used to derive the content color volume may be present in the content color volume message (e.g., the content color volume SEI message).  In some examples, some values of the syntax element are used to indicate that a subset of the syntax elements used to derive the content color volume may be signalled.  In such examples, other values of the syntax element are used to indicate that a subset of the syntax elements used to derive the content color volume may not be signalled. In some examples, the content color volume information in the content color volume message can include a syntax element indicating a number of implicit content color volume representations that are signalled in the content color volume message (e.g., the content color volume SEI message).  In some examples, implicit volume representations can include one or more of color primaries associated with the color gamut of the content (e.g., color gamut that encloses one, some, or all the colors of the content) and a minimum and maximum values of each of the primaries or color components.  In some examples, the content color volume message can signal a syntax element that specifies the color space in which an implicit content color volume representation is indicated. In some examples, the content color volume message can signal a syntax element indicating a number of explicit content color volume representations that are signalled in the content color volume message (e.g., the content color volume SEI message).  In some examples, explicit volume representations can include one or more of indications that specify ranges in one (or more) color component, and one or more coordinates of the second and third component that are used to specify a cross-section of the color volume of the content associated with one or more ranges or one or more values of the first component.  In some examples, the content color volume message can signal a syntax element that specifies the color space in which an explicit content color volume representation is indicated.” Ramasubramonian et al. discloses a video bitstream that include Supplemental Enhancement Information (SEI) messages.  For example, an SEI NAL unit can be part of the video bitstream.  In some cases, an SEI message can contain information that is not needed by the decoding process.  For example, the information in an SEI message may not be essential for the decoder to decode the video 
cause display of the color-cycled content (in addition to discussion above, fig. 1, paragraph 0106-0107).
Ramasubramonian et al. fails to disclose determine an expected video recording device frame capture rate; video metadata comprising the expected video recording device frame capture rate; convert, based on the expected video recording device frame capture rate, the first video content item into color-cycled content comprising a color cycle rate that is less than the expected video recording device frame capture rate, wherein a time period of a full color cycle at the color cycle rate is longer than a time period between frame captures at the expected video recording device frame capture rate;
Oh et al. ‘576 discloses determine an expected video recording device frame capture rate; video metadata comprising the expected video recording device frame capture rate; convert, based on the expected video recording device frame capture rate, the first video content item into color-cycled content comprising a color cycle rate that is less than the expected video recording device frame capture rate (fig. 34, 37, paragraph 0484 teaches information about high frame rate to convert into different rate. Paragraph 0494 teaches original frame rate interpret as frame capture rate. Paragraph 0512-0516 teaches conversion based on the information, paragraph 0477-0478 teaches color cycle content)

Ramasubramonian et al. and Oh et al. ‘576 fail to disclose wherein a time period of a full color cycle at the color cycle rate is longer than a time period between frame captures at the expected video recording device frame capture rate;
	Rodriguez et al. discloses wherein a time period of a full color cycle at the color cycle rate is longer than a time period between frame captures at the expected video recording device frame capture rate (in addition to discussion above, paragraph 0270-0271 teaches “If the display controller determines that the area of the display which should be refreshed is becoming smaller over time, then the display controller may increase the video frame rate because less time will be needed to draw each frame of AR imagery.  Alternatively, if the display controller determines that the area of the display which should be refreshed is becoming larger over time, then it can decrease the video frame rate to allow sufficient time to draw each frame of the AR imagery.  The change in the video frame rate may be inversely proportional to the fraction of the display that needs to be filled with imagery.  For example, the display controller can increase the frame rate by 10 times if only one tenth of the display needs to be filled.”, paragraph 00236 teaches “In some embodiments, one or more of the red, green, and blue components may be repeated within a frame several times”)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include a time period of a full color cycle at the color cycle rate is longer than a time period between frame captures at the expected video recording device frame capture rate, as taught by Rodriguez et al. into the system of Ramasubramonjan et al., Oh et al. ‘576, because such incorporation would allow more options to a viewer during display, thus increase user accessibility of the system.

Regarding claim 13, Ramasubramonian et al. discloses the system wherein convert the first video content item into color-cycled content, the computing device is further configured to: generate, using first primary color information of a first frame, a first color-cycled content frame; generate, using second primary color information of the first frame, a second color-cycled content frame; and generate, using third primary color information of the first frame, a third color-cycled content frame (in addition to discussion above, paragraph 0093-0097).

Regarding claim 14, the system wherein the color cycle rate comprises a rate at which a full color cycle, comprising a first frame of a first primary color, a second frame of a second primary color, and a third frame of a third primary color, completes itself (Ramasubramoniam, paragraph 0093-0097; Oh et al. ‘576, fig. 34, 37).

Regarding claim 15, the system wherein the computing device is further configured to: convert the first video content item into second color-cycled content, wherein a frame rate of the second color-cycled content is greater than the expected video recording device frame capture rate (Ramasubramoniam, paragraph 0093-0097; Oh et al. ‘576, fig. 34, 37, paragraph 0477-0478 teaches color cycle content, paragraph 0484 teaches information about high frame rate to convert into different rate, paragraph 0494 teaches original frame rate interpret as frame capture rate, paragraph 0498 teaches flag information about HFR and SFR video, paragraph 0512-0516 teaches conversion based on the information).

Regarding claim 16, the system wherein, to convert the first video content into color-cycled content, the computing device is further configured to reduce an original color cycle rate of the first video content to be slower than the expected video recording device frame capture rate (Ramasubramoniam, paragraph 0093-0097; Oh et al. ‘576, fig. 34, 37, paragraph 0477-0478 teaches color cycle content, paragraph 0484 teaches information about high frame rate to convert into different rate, paragraph 0494 teaches original frame rate interpret as frame capture rate, paragraph 0498 teaches flag information about HFR and SFR video, paragraph 0512-0516 teaches conversion based on the information).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0339418 by Ramasubramonian et al., US 2017/0171576 by Oh et al. (herein, Oh et al. ‘576), US 2018/0053284 by Rodriguez et al. in view of US 2006/0012598 by Tsao.

Regarding claim 17, Ramasubramonian et al. discloses display of the color-cycled content, Oh et al. ‘576 discloses determine an expected video recording device frame capture rate; video metadata comprising the expected video recording device frame capture rate; content comprising a color cycle rate that is less than the expected video recording device frame capture rate, Rodriguez et al. wherein the color-cycle rate indicates a rate at which a color frame is repeated during output of the plurality of frames (as discussed above), but fails to disclose the system wherein, to cause display of the color-cycled content, the computing device further configured to send, to a display device, the color-cycled content, wherein the color-cycled content comprises blank data in place of first primary color information, second primary color information, or third primary color information.
Tsao discloses the method to cause display of the color-cycled content, the computing device further configured to send, to a display device, the color-cycled content, wherein the color-cycled content comprises blank data in place of first primary color information, second primary color information, or third primary color information (Abstract, paragraph 0023, 0042-049)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to to cause display of the color-cycled content, the computing device further configured to send, to a display .

Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0339418 by Ramasubramonian et al. in view of US 2017/0048561 by Oh et al. and US 2018/0053284 by Rodriguez et al.

Regarding claim 18, Ramasubramonian et al. discloses a method comprising: receiving, by a user device and from a server (paragraph 0067), metadata indicating that 
a first video content item is to be displayed in a video capture interference mode (paragraph 0084 teaches “A video bitstream can also include Supplemental Enhancement Information (SEI) messages.  For example, an SEI NAL unit can be part of the video bitstream.  In some cases, an SEI message can contain information that is not needed by the decoding process.  For example, the information in an SEI message may not be essential for the decoder to decode the video pictures of the bitstream, but the decoder can be use the information to improve the display or processing of the pictures (e.g., the decoded output).  The information in an SEI message can be embedded metadata.  In one illustrative example, the information in an SEI message could be used by decoder-side entities to improve the viewability of the content.  In some instances, certain application standards may mandate the presence of such SEI messages in the bitstream so that the improvement in quality can be brought to all devices that conform to the application standard (e.g., the carriage of the frame-packing SEI message for frame-compatible plano-stereoscopic 3DTV video format, where the SEI message is carried for every frame of the video, handling of a recovery point SEI message, use of pan-scan scan rectangle SEI message in DVB, in addition to many other examples).”, 0099-0100, 0191, 0193, 0195), and 
receiving, by the user device, a selection of the first video content item (fig. 1, paragraph 0064); and 
based on the metadata: 
converting, by the user device, the first video content item into color-cycled content (paragraph 0101-0104); and 
causing display of the color-cycled content (in addition to discussion above, paragraph 0101-0104, 0122-0128 teaches “In some examples, the content color volume information in the content color volume message can specify (e.g., using a syntax element) that a subset of syntax elements used to derive the content color volume may be present in the content color volume message (e.g., the content color volume SEI message).  In some examples, some values of the syntax element are used to indicate that a subset of the syntax elements used to derive the content color volume may be signalled.  In such examples, other values of the syntax element are used to indicate that a subset of the syntax elements used to derive the content color volume may not be signalled. In some examples, the content color volume information in the content color volume message can include a syntax element indicating a number of implicit content color volume representations that are signalled in the content color volume message (e.g., the content color volume SEI message).  In some examples, implicit volume representations can include one or more of color primaries associated with the color gamut of the content (e.g., color gamut that encloses one, some, or all the colors of the content) and a minimum and maximum values of each of the primaries or color components.  In some examples, the content color volume message can signal a syntax element that specifies the color space in which an implicit content color volume representation is indicated. In some examples, the content color volume message can signal a syntax element indicating a number of explicit content color volume representations that are signalled in the content color volume message (e.g., the content color volume SEI message).  In some examples, explicit volume representations can include one or more of indications that specify ranges in one (or more) color component, and one or more coordinates of the second and third component that are used to specify a cross-section of the color volume of the content associated with one or more ranges or one or more values of the first component.  In some examples, the content color volume message can signal a syntax element that specifies the color space in which an explicit content color volume representation is indicated.” Ramasubramonian et al. discloses a video bitstream that include Supplemental Enhancement Information (SEI) messages.  For example, an SEI NAL unit can be part of the video bitstream.  In some cases, an SEI message can contain information that is not needed by the decoding process.  For example, the information in an SEI message may not be essential for the decoder to decode the video pictures of the bitstream, but the decoder can be use the information to improve the display or processing of the pictures (e.g., the decoded output).  The information in an SEI message can be embedded metadata. fig. 1, paragraph 0106-0107).
Ramasubramonian et al. fails to disclose metadata indicating that a first video content item is to be displayed in a video capture interference mode in which a time period to cycle between frames of a primary color is longer than a frame capture period of a video recording device; a second video content item is to be displayed in a video capture non-interference mode; resulting a failure to complete a full color cycle within the frame capture period
	Oh et al. discloses metadata indicating that a first video content item is to be displayed in a video capture interference mode; a second video content item is to be The RGBW_primary_flag field may indicate a method for expressing an arbitrary color gamut.  If the color gamut is indicated based on three arbitrary primary colors (RGB), this field may be set to `1`.  If the color gamut is indicated based on the remaining values other than RGB values, this field may be set to zero `0`” Herein, Oh et al. teaches wherein the metadata indicates: that a first video content item is to be displayed using a color-cycled mode (field set to ‘1’); and that a second video content item is to be displayed without using the color-cycled mode (field set to ‘0’));
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include metadata indicating that a first video content item is to be displayed in a video capture interference mode; a second video content item is to be displayed in a video capture non-interference mode, as taught by Oh et al. into the system of Ramasubramonjan et al., because such incorporation would allow more options during display, thus increase user accessibility of the system.
	Ramasubramonian et al. and Oh et al. fail to disclose in which a time period to cycle between frames of a primary color is longer than a frame capture period of a video recording device; resulting a failure to complete a full color cycle within the frame capture period.
	Rodriguez et al. in which a time period to cycle between frames of a primary color is longer than a frame capture period of a video recording device; resulting a failure to complete a full color cycle within the frame capture period (in addition to discussion above, paragraph 0270-0271 teaches “If the display controller determines that the area of the display which should be refreshed is becoming smaller over time, then the display controller may increase the video frame rate because less time will be needed to draw each frame of AR imagery.  Alternatively, if the display controller determines that the area of the display which should be refreshed is becoming larger over time, then it can decrease the video frame rate to allow sufficient time to draw each frame of the AR imagery.  The change in the video frame rate may be inversely proportional to the fraction of the display that needs to be filled with imagery.  For example, the display controller can increase the frame rate by 10 times if only one tenth of the display needs to be filled.”, paragraph 00236 teaches “In some embodiments, one or more of the red, green, and blue components may be repeated within a frame several times”)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include in which a time period to cycle between frames of a primary color is longer than a frame capture period of a video recording device; resulting a failure to complete a full color cycle within the frame capture period, as taught by Rodriguez et al. into the system of Ramasubramonjan et al., Oh et al., because such incorporation would allow more options during display, thus increase user accessibility of the system.

Regarding claim 19, Oh et al. discloses the method wherein the metadata indicates a time period associated with the video capture interference mode, further comprising: based on determining that a current time falls within the time period, determining, based on the video capture interference mode, one or more parameters of The EIT field according to one embodiment may include a table_id field, a section_syntax_indicator field, a section_length field, a service_id field, a version_number field, a current_next_indicator field, a section_number field, a last_section_number field, a transport_stream_id field, an original_network_id field, a segment_last_section_number field, a last_table_id field, an event_id field, a start_time field, a duration field, a running_status field, a free_CA_mode field, a descriptors_loop_length field, a descriptor( ) field, and/or a CRC_32 field.”, paragraph 0218, 0219).

Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0339418 by Ramasubramonian et al., US 2017/0048561 by Oh et al. and US 2018/0053284 by Rodriguez et al. in view of US 2017/0171576 by Oh et al. (herein, Oh et al. ‘576)
Ramasubramonian et al. discloses the method causing display of the first video content item using the color-cycled mode (as discussed above), Oh et al. discloses that a first video content item is to be displayed using a color –cycled mode; and that a second video content item is to be displayed without using the color-cycled mode (as discussed above), Rodriguez et al. disclosures wherein a time period of a full color cycle at the color cycle rate is longer than a time period between frame captures at the expected video recording device frame capture rate (as discussed above), but fails to disclose the method further comprising determining a color-cycle rate of the video capture interference mode, based on an expected video recording device frame capture rate.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include determining a color-cycle rate of the video capture interference mode, based on an expected video recording device frame capture rate, as taught by Oh et al. ‘576 into the system of Ramasubramonjan et al., Oh et al., Rodriguez et al., because such incorporation would allow more options to a viewer during display, thus increase user accessibility of the system.

Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0339418 by Ramasubramonian et al., US 2017/0048561 by Oh et al., US 2010/0259474 by Hildreth in view of US 8,727,016 by Nakamura.
Regarding claim 21, Ramasubramonian et al. discloses the first video content item is to displayed using the color-cycled mode, Oh et al. discloses wherein the metadata indicates: that a first video content item is to be displayed using a color-cycled mode; and that a second video content item is to be displayed without using the color-cycled mode, Hilderth discloses disclose a first video content item is to be displayed using a color –cycled mode in which at least one primary color, of a plurality of primary colors, is omitted from a frame (paragraph 0059-0060), but fails to disclose the method 
Nakamura discloses the method wherein the metadata indicates a security setting associated with the first video content item and a time period, wherein determining that the first video content item is to be displayed comprises determining, based on a current time and based on the time period, that the security setting is active (fig. 3-5, col. 7 lines 26-56).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability include the method wherein the metadata indicates a security setting associated with the first video content item and a time period, wherein determining that the first video content item is to be displayed comprises determining, based on a current time and based on the time period, that the security setting is active, as taught by Nakamura into the system of Ramasubramonian et al., Oh et al., Hilderth because such incorporation would allow more options during display, thus increase user accessibility of the system.

Regarding claim 22, Ramasubramonian et al. discloses the first video content item is to displayed using the color-cycled mode, Oh et al. discloses wherein the metadata indicates: that a first video content item is to be displayed using a color-cycled mode; and that a second video content item is to be displayed without using the color-cycled mode, Hilderth discloses disclose a first video content item is to be displayed 
Nakamura discloses the method wherein the metadata indicates a first security setting associated with the first video content item and a second security setting associated with a channel of the first video content item, the method further comprising determining which of the first security setting or the second security setting is more restrictive (fig. 3-5, col. 7 lines 26-56).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability include the method wherein the metadata indicates a first security setting associated with the first video content item and a second security setting associated with a channel of the first video content item, the method further comprising determining which of the first security setting or the second security setting is more restrictive, as taught by Nakamura into the system of Ramasubramonian et al., Oh et al., Hilderth, because such incorporation would allow more options during display, thus increase user accessibility of the system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGAR CHOWDHURY whose telephone number is (571)272-8890.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.